Dr. M. H. Crabb                 Opinion No. C-48
Secretary, Texas State Board.
 of Medical Examiners           Re : Whether the Texas State
1714 Medical Arts Building           Board of Medical Examiners
Fort Worth 2, Texas                  is authorized to issue .a
                                     license in Texas as a medi-
                                     cal doctor, to a graduate
                                     from an osteopathic school
                                     in California, who elected
                                     under California law to use
                                     the suffix "M.D." instead
                                     of the suffix "D 0 ." under
Dear Doctor Crabb:                   the stated facts:
          We are in receipt of your request for opinion relative
to the above captioned question.
          Your letter indicates that a large group of practition-
ers are now applying for licenses from the Board and are asking
to be identified with the term or suffix "M.D." All of these
practitioners are graduates of the former College of Osteopathic
Physicians and Surgeons in Cali.forniaand have previously ob-
tained the:irlicense as an osteopath in Texas based upon such
study. It is significant, however, that on February 15, 1962,
the institution named a'bovewas changed to a medical school and
is now known as the California College of Medicine, which school
is recognized by the Council on Medical Education and Hospitals
of the American Medical Association, the Association of American
Medical Colleges, and the California Board of Medical Examiners
(which only licenses those applicants with an M.D. degree), All
persons in question received the degree of Doctor of Medicine
from the College between March 7s 1962 and September 30, 1962,
without taking any filrthercourses whatsoever, but by merely mak-
ing applicati.on,
          Since in California there is a separate Board of Medi-
cal Examiners and Board of Osteopathic Examiners, recent amend-
ments were proposed and adopted whereby persons receiving both
degrees could elect ,touse either the term or suffix "M.D." or
"D,0," Section 2396 of Deering's California Business and Profes-
sions Code states as follows:
Dr. M. H. Cra’bb,page 2    (C-48)


            ‘@396, Unprofessional conduct: Unauthorized
     use of letters W.D. ‘: Election of osteopath to
     use ‘MOD.p: Effect of election.
          “Unless the holder of any certificat.eprovided
     for in this chapter or any preceding medical prac-
     tice act has been granted the degree of doctor of
     medfcfne after the completion of a full course of
     study as prescribed ‘byan approved medical school
     in accordance with the provfsions of this chapter,
     or any preceding medical practice act, the use of
     the term or suffix OM,D,3 constitutes unprofessional
     condzlctwithin the meaning of this chapter.
          “Howevery any person holding a physician’s and
     surgeonis certificate under the jurisdiction of the
     Board of Osteopathic   Examiners of the State of Cali-
     fornia and a degree of Doctor of Medicine issued by
     a medical school located in the State of California
     at any time prior to Septe.mber309 1962,   and ap-
     proved either by the Board of Osteopathic Examiners
     of the State of California or the Board of Medical
     Examiners of the State of California at the time of
     the ksuance of such degree, shall be authorized to
     use the term or suffix sM0D.9I and such use shall
     not be unprofessional conduct, so long as sach per-
     soq on or before December 31, 1.962,   advises both
     .theBoard of Me&L&al,Examiners and the Board of
     Osteopathic Examiners, in writing, that he has el,-
     ected to use the term or suff1.x “M,D,9 and has
     elected net to me the term or silffix sD.O,D In
     the e,ve.ni;
                sf sich el,ection,tie use of the term or
     suffi,x ‘D,0, P constitiltesunprofessional conduct
     with3.nthe mear&ng of this chapter. (Amended by
     Stats,ist Ex,Sess. 1,962ch,50 @l,)tr
            Your letter phrases the question submitted to us as
follows :
          “Now the question :is,can the Texas State
     Board of Med,i,cal
                      Ex~aminersS,ssuethese osteopaths
     a license as an ‘MOD.t En Texas in lieu.of al.1the
     legal changes :inthe Cal,ifor.nialaws allowing osteo-
     paths who ‘we,re
                    licensed in California to choose
     whether they with to be an ‘MOD,I or a sD.O,p by a
     certain date, December 31, 1962.
          “Also if an osteopath who obtained his osteo-
     patnle edu&ion  at the California ColS.egeof
,
    Dr. M. E. Crabb, page 3       (C-   48)



         Osteopathic Physicians and Surgeons, or any
         other osteopathic    school prior to February 15,
         1962, the date that the California     College of
         Osteopathic   Physicians and Surgeons was changed
         to a medical school     and has obtained an ‘M.D.’
         degree from the California     College of Medicine,
         should~ the Texas State Board of Medical Exami-
         ners recognize    the ‘M.D. t degree and issue this
         man a license in Texas as a medical doctor?”
              Each applicant   to the Texas State Board of Medical Ex-
    aminers must identify  himself with some particular  system’of
    healing.  In this connection Article   45qCe of Vernon Is Civil
    Statutes, states in part as follows:
                ttSec. 3.   Every person licensed      to practice
         the healing art heretofore       or hereafter    by 0 . o
         the Texas State Board of Medical Examiners . e .
         shall in the professional       use of his name on any
         sign, pamphlet, stationery,       letterhead,    signature,
         or on any other such means of professional           identi-
         fication,    written or printed,     designate in the
         manner set forth In this Act the svstem of the
         &&Qg-g&        which he is by his license permitted
         to practice0      Ihe following   a;ewt:e legaily     re-
         quired identifica$ons,        a   o    h ch mus be used
         mQ&ners                  the healine art :
               “(1)   If licensed       bv the Texas State Board of
         tor of Medic*
         doctor 9 M,D, ; doctor     of medicine;   M.D,




               Even though Californfa  law allows a practitioner    to
    elect which degree he chooses to use by his name, the law govern-
    ing the Texas State Board of Medical Examiners does not.      We con-
    strue Article  4590e as allowing a practitioner    only to practice
    “the system81 on which his degree was based,     The degree M,D.
    connotes an education obtained at a medfcal school and a D.O. de-
    gree likewise contemplates a degree obtained and based upon study
    at an osteopathic   school,  The California  College of Medicine may
    well be a “reputable medical school” as that term is used in

                                        -.x20-
Dr. M. H. Crabb, page 4   (C- 48)


Article 4501, Vernon's Civil Statutes, and may well~be a "repu-
table medical college" as that term~is used in Article 4500,
Vernon's Civil Statutes, but the fact remains that the practi-
tioners in question obtained all of their education atean osteo-
pathic school. Since they obtained their M-D, degree without
further study or taking additional courses a'tthe California
College of Medicine, it follows that their most recent degree is
not based on study or attendance at a medical school, and there-
fore the Texas State Board of Medical Examiners is not authorized
or required to license them as doctors of medicine on the basis
of such degree.


           The Texas State Board of Medical Examiners is
      not authorized or required to issue licenses as
      doctors of medicine on the basis of the M.D. degree
      to practitioners who attended and received their
      education at an osteopathic school, when the M.D.
      degree was awarded to them under the laws of Cali-
      fornia by merely making application therefor.
                                Yours very truly,




FDW:wb
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Frank Booth
Grady Chandler
Edward R, Moffett
APPROVED FOR THE ATTORNEY GENERAL
BY:   Stanton Stone